DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/21/2022 does not place the application in condition for allowance.
The previous objection to the claims is withdrawn due to Applicant’s amendment.
The rejections under 112(a) are withdrawn due to Applicant’s amendment.
The previous rejections under 112(b) are revised to address new claim language.
The previous art rejections are revised to address the new scope of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 recites that more than one converter comprises coils winding about one of the plurality of ferrite loops of the ferrite core. This limitation lacks support in the disclosure as originally filed. Figure 18A, and the relevant passages of the specification, show a ferrite core 334 that comprises ferrite loops 336A, 336B, and 336C. Coils 332A, 332B, 332C wind about the central portion of the core 334 but not the loops 336A, 336B, and 336C. Therefore, the language that coils wind about a ferrite loops is not supported by the disclosure, and rejection under 112(a) is proper. Claim 28 is also rejected due to its dependence from claim 27.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recite “the solid-state electrolyte sublayer”. Claim 14 recites that each of the one or more battery cells comprises a solid-state electrolyte sublayer. A skilled artisan would understand that, in an interpretation in which more than one battery cell is present, a plurality of distinct solid-state electrolyte sublayers are claimed, each corresponding to a distinct battery cell. Therefore it is unclear which solid-state electrolyte sublayer is being referred to. Claims 23 and 24 are also rejected based on their dependence from claim 17.
Claim 18 recites “the anode sublayer of the one or more battery cells”. Claim 14 recites that each of the one or more battery cells comprises an anode sublayer. A skilled artisan would understand that, in an interpretation in which more than one battery cell is present, a plurality of distinct anode sublayers are claimed, each corresponding to a distinct battery cell. Therefore it is unclear which anode  sublayer is being referred to. Claims 20-22 are also rejected based on its dependence from claim 18.
Claim 19 recites “the cathode sublayer of the one or more battery cells”. Claim 14 recites that each of the one or more battery cells comprises a cathode sublayer. A skilled artisan would understand that, in an interpretation in which more than one battery cell is present, a plurality of distinct cathode sublayers are claimed, each corresponding to a distinct battery cell. Therefore it is unclear which cathode  sublayer is being referred to. Claim 29 is rejected based on its dependence from claim 19.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0099369 to Eickelmann, and further in view of US PGPub 2019/0203016 to Choi and US PGPub 2013/0249293 to Yang (all of record).
	Regarding claim 1, 6, 7, and 10-13, Eickelmann teaches a multi-layer energy apparatus comprising
a transparent or semi-transparent substrate 118 (Fig. 1, ¶0049)
a solar-cell layer 110 coupled to the substrate 118 (¶0046, 0048), the solar-cell layer comprising a plurality of solar cells (layer 110 is part of portions 122, 124, 126, which each include a solar cell, ¶0047, 0050) for receiving light through the substrate and converting energy of the received light to a first electrical energy
an energy-storage layer 104 coupled to the solar-cell layer 110, the energy-storage layer comprising one or more energy-storage units for storing a second electrical energy (layer 104 is part of portions 122, 124, 126, which include an energy-storage unit)
a converter layer 106/112/120 coupled to the energy-storage layer 104, the converter layer comprising one or more power converters electrically connected to the solar-cell layer 110 and the energy-storage layer for receiving the first electrical energy and the second electrical energy therefrom and outputting a third electrical energy through an output thereof (Fig. 4 schematically illustrates how each solar cell and each energy-storage unit are electrically connected through the converter layer, and that an output of the cells/units are directed to the power bus, ¶0026, 0057).
Eickelmann teaches that the solar cells of the solar-cell layer comprises a negative electrode 116 coupled to the substrate and a positive electrode 208 electrically coupled to other optically and electrically active layers of the solar cell (Fig. 2, ¶0049, 0055), but does not teach the specifically claimed sublayers. Choi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the solar-cell layer to comprise the solar-cell unit of that invention because it is efficient and has an excellent lifespan (¶0015, 0016, 0057). The solar cell unit of that invention comprises, as a negative electrode, an anode sublayer(301 of Fig. 1, ¶0066, 0071) coupled to a substrate (¶0068), a sublayer (401) of zinc oxide (ZnO, ¶0072) coupled to the anode sublayer, a sublayer of poly(ethylenimine) and poly(ethylenimine) ethoxylated (PEIE) (¶0039, 0050) coupled to the sublayer of ZnO, a sublayer of organic solar cells (601, ¶0078, 0079) coupled to the sublayer of PEIE, a sublayer (701) of molybdenum trioxide (MoO3, ¶0181) coupled to the sublayer of solar cells, and a cathode sublayer (201) coupled to the sublayer of MoO3 (¶0070). Therefore a skilled artisan would form the apparatus of modified-Eickelmann with the claimed structure to achieve the desired benefits.
The converter layer 106/112/120 comprises a multi-input power converter having a solar-input converter 112 and a battery-input converter 106, and an output element 120 (Figs. 1, 3, 4, ¶0047, 0048, 0051, 0056, 0057). The converter layer is not described as including an output converter. 
Yang teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include an output converter (illustrated as 377 in Figs. 3) as part of an apparatus in order to transform a third electrical energy into a form suitable for combination with a grid (¶0042, 0053-0056).
Per claims 6 and 7, modified-Eickelmann teaches the limitations of claim 1. The limitation that the solar-cell layer is printed or deposited to the substrate, and that the energy-storage layer is printed or deposited to the solar-cell layer are product-by-process limitations. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Eickelmann’s structure does not preclude the provision of the layers by a step of depositing.
Per claim 10, modified-Eickelmann teaches the limitations of claim 1. The combination of references teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the cathode to comprise aluminum, as it would have merely required the choice of a known material for its art-recognized purpose (¶0070 of Choi teaches that aluminum zinc oxide is a suitable material for the cathode). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Per claim 11, modified-Eickelmann teaches the limitations of claim 1. The combination of references teaches that the sublayer of solar cells comprises polymer solar cells (see cited passages of Choi).
Per claim 12, modified-Eickelmann teaches the limitations of claim 1. The combination of references teaches that the sublayer of solar cells comprises a sublayer of bulk heterojunctions (¶0079 of Choi).
Per claim 13, modified-Eickelmann teaches the limitations of claim 1. Eickelmann teaches that the energy-storage layer 104 comprises one or more battery cells (¶0019, 0035).

Per claim 27, modified-Eickelmann teaches the limitations of claim 1. Yang teaches that the output converter comprises coils (912 of Fig. 9B) winding about a ferromagnetic core (900, ¶0072 recites that the material of 900 is iron in an embodiment, ¶0082).
Per claim 28, modified-Eickelmann teaches the limitations of claim 26. Yang teaches that the output converter (Fig. 9) comprises a core layer (1216 of Figs. 12E, 13E) made of ferrite material (¶0072 recites that the material of core 1216 is iron in an embodiment) and sandwiched between two wiring layers (1204, 1228), wherein each of the wiring layers comprises electrically conductive wirings on a base (1208), and wherein the wirings of the two wiring layers are interconnected through one or more vias thereon to form the coils winding about the ferrite core coils (912 of Fig. 9B) winding about the ferromagnetic core (¶0081-0086).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickelmann, Yang, and Choi as applied to claim 1 above, and further in view of US PGPub 2016/0020348 to Lee-Bouhours (of record).
Regarding claim 2, modified-Eickelmann teaches the limitations of claim 1. Eickelmann teaches that the substrate 118 has a diffractive function and preferably comprises micro-optics (¶0054), but does not teach a structure or material. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the substrate to comprise a layer of glass, as such substrates are formed to comprise a layer of glass, as it would have merely required the choice of a known material for art-recognized purposes (Figs. 19, 20, ¶0087, 0131, 0159-0161 of Lee-Bouhours). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickelmann, Yang, and Choi as applied to claim 1 above, and further in view of US PGPub 2012/0135512 to Vasylyev (of record).
Regarding claims 3 and 4, modified-Eickelmann teaches the limitations of claim 1. Eickelmann teaches that the substrate 118 has a diffractive function (¶0028, 0030, 0031, 0054), but does not teach a structure or material. Vasylyev teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the substrate to comprise a flexible transparent plastic material because substrates having such functions are conventionally formed of such materials (¶0021, 0120, 0122). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickelmann, Yang, and Choi as applied to claim 1 above, and further in view of US Patent 6,274,860 to Rosenberg (of record).
Regarding claims 2 and 5, modified-Eickelmann teaches the limitations of claim 1. Eickelmann teaches that the substrate 118 has a diffractive function (¶0054), but does not teach a structure or material. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the substrate to comprise a layer of polyethylene terephthalate or glass, as such substrates with a diffractive function are formed with such layers, as it would have merely required the choice of a known material for art-recognized purposes (C13/L57-C14/L4 of Rosenberg). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickelmann, Yang, and Choi as applied to claim 1 above, and further in view of US PGPub 2015/0047710 to Narayan (of record).
Regarding claim 9, modified-Eickelmann teaches the limitations of claim 1. The combination of references teaches that the anode sublayer comprises silver or gold in embodiments (¶0071), but does not teach indium tin oxide (ITO). Narayan teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the anode to comprise ITO as an alternative material to gold or silver (¶0092). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 14, 15, 17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickelmann Yang, and Choi as applied to claim 13 above, and further in view of US PGPub 2020/0203677 to Lee (of record).
Regarding claims 14, 15, 17, 23, modified-Eickelmann teaches the limitations of claim 13. Eickelmann does not teach that each of the battery cells comprises the claimed structure. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the battery cells to comprise the battery cell of that invention because it is efficiently produced and has improved electrical performance (¶0054-0058). The battery cell of that invention comprises a first current-collector sublayer and an anode sublayer coupled to the first current-collector sublayer, a solid-state electrolyte coupled to the anode sublayer (¶0186: “the negative electrode may be selected from… ii) an electrode-electrolyte composite in which an active material layer including an electrode active material and a binder is included on the current collector and the gel polymer electrolyte is applied on the active material layer”; ¶0215: the electrode assembly may include an electrolyte layer between the negative electrode and the positive electrode; ¶0150, 0151, 0185, 0221), a cathode sublayer coupled to the solid-state electrolyte sublayer, and a second current-collector sublayer coupled to the cathode sublayer (¶0133: “the positive electrode may be selected from… ii) an electrode-electrolyte composite in which an active material layer including an electrode active material and a binder is included on the current collector and the gel polymer electrolyte is applied on the active material layer)”; ¶0132). Therefore a skilled artisan would form the apparatus of modified-Eickelmann with the claimed structure to achieve the desired benefits.
Per claim 15, at least one of the first and the second current-collector sublayer comprises aluminum (¶0114, 0137, 0190). 
Per claim 17, Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a solid-state electrolyte sublayer to comprise a first semi-interpenetrating polymer network (semi-IPN) skeleton material in order to improve resistance to bending (¶0229). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a solid-state electrolyte sublayer to comprise Al2O3 in order to improve thermal stability, ion conductivity, mechanical strength, and rheological properties of the electrolyte (¶0163, 0215). Further, the inclusion of LiBF4 in sebaconitrile at a concentration of from 1 Molar to 5 Molar would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art in order to provide ion conductivity and flame retardation (¶0175, 0178, 0235).
Finally, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the composition of first semi-IPN skeleton material, LiBF4/sebaconitrile solution, and molar Al2O3 in terms of w/w ratios in order to optimize viscosity of the layer, structural properties of the layer, and thermal properties of the layer (¶0151, 0152, 0162, 0165, 0234, 0235).
Per claim 23, modified-Eickelmann teaches the limitations of claim 17. The semi-IPN skeleton material comprises a cross-linked polymer (¶0160), where the polymer is an ultraviolet (UV) curable polymer (¶0136, 0168).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickelmann, Yang, Choi, and Lee as applied to claim 14 above, and further in view of Lee and US PGPub 2007/0148548 to Suzuki (of record).
Regarding claim 16, Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a solid-state electrolyte sublayer to comprise a first semi-interpenetrating polymer network (semi-IPN) skeleton material in order to improve resistance to bending (¶0229). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a solid-state electrolyte sublayer to comprise Al2O3 in order to improve thermal stability, ion conductivity, mechanical strength, and rheological properties of the electrolyte (¶0163, 0215). 
Lee teaches that the solid-state electrolyte comprises a lithium salt (¶0175), but does not teach LiBrF4. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include LiBrF4 as a lithium salt in the solid-state electrolyte sublayer, as it would have merely required the choice of a known material for its art-recognized purpose (¶0083 of Suzuki). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
 
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickelmann, Yang, Lee, and Choi as applied to claim 14 above, and further in view of US PGPub 2019/0260016 to Wong (of record).
Regarding claims 18 and 20, modified-Eickelmann teaches the limitations of claim 14. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a gel polymer electrolyte portion of an anode sublayer to comprise a second semi-interpenetrating polymer network (semi-IPN) skeleton material in order to improve resistance to bending (¶0229). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a first carbon material in an anode sublayer in order to improve conduction (¶0203, 0204).
Lee teaches that an anode sublayer comprises a lithium titanium oxide (¶0198), but does not specifically teach activated Li4Ti5O12 (LTO). Wong teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include carbon nanotube-coated LTO in an anode sublayer in order to improve capacity retention (Figs. 1, 2, ¶0076, 0119, 0120). Carbon nanotube-coated LTO reads on “activated Li4Ti5O12 (LTO)” within the broadest reasonable interpretation when read in light of the instant disclosure. 
Per claim 20, the first carbon comprises carbon powder (¶0119, 0204 of Lee).
 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickelmann, Yang, Lee, Wong, and Choi as applied to claim 20 above, and further in view of US PGPub 2010/0068621 to Exnar (of record).
Regarding claim 21, modified-Eickelmann teaches the limitations of claim 20. Wong teaches an activated LTO that is MWCNT-coated LTO. Exnar teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the activated LTO as SWCNT-coated LTO, as SWCNT coatings can improve charge transfer (Abstract).

Claims 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickelmann, Yang, Choi, and Lee as applied to claim 14 above, and further in view of US PGPub 2015/0349333 to Park (of record).
Regarding claims 19 and 29, modified-Eickelmann teaches the limitations of claim 14. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the gel polymer electrolyte portion of the cathode sublayer to comprise a third semi-interpenetrating polymer network (semi-IPN) skeleton material in order to improve resistance to bending (¶0229). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a second carbon material in the anode sublayer in order to improve conduction (¶0203, 0204).
Lee teaches that the cathode sublayer comprises a lithium cobalt oxide (¶0141), but does not specifically teach activated LiCoO2 (LCO). Park teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include single walled carbon nanotube-coated LCO in the cathode sublayer in order to lengthen battery life (¶0007, 0057, 0060, 0062, 0087, 0133). SWCNT coated LCO reads on activated LCO within the broadest reasonable interpretation when read in light of the instant disclosure. 
Regarding claim 29, modified-Eickelmann teaches the limitations of claim 19. Lee teaches that the second carbon material is carbon powder in some embodiments, (¶0119, 0204). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickelmann, Yang, Choi, Lee, and Wong as applied to claim 20 above, and further in view of Park.
Regarding claim 22, modified-Eickelmann teaches the limitations of claim 20. Lee teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the gel polymer electrolyte portion of the cathode sublayer to comprise a third semi-interpenetrating polymer network (semi-IPN) skeleton material in order to improve resistance to bending (¶0229). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a second carbon material in the anode sublayer in order to improve conduction (¶0203, 0204).
Lee teaches that the cathode sublayer comprises a lithium cobalt oxide (¶0141), but does not specifically teach activated LiCoO2 (LCO). Park teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include single walled carbon nanotube-coated LCO in the cathode sublayer in order to lengthen battery life (¶0007, 0057, 0060, 0062, 0087, 0133). SWCNT coated LCO reads on activated LCO within the broadest reasonable interpretation when read in light of the instant disclosure. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickelmann, Yang, Choi, and Lee as applied to claim 23 above, and further in view of “UV-curable semi-interpenetrating polymer network-integrated, highly bendable plastic crystal composite electrolytes for shape-conformable all-solid-state lithium ion batteries” to Ha (of record).
Regarding claim 24, modified-Eickelmann teaches the limitations of claim 23, but does not teach the specific composition of the polymer of the semi-IPN. Ha teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the polymer with the composition of that invention in order to impart bendability and good electrochemical performance to the battery (Abstract). The polymer of that invention comprises ethoxylated trimethylolpropane triacrylate (ETPTA) incorporating 0.1 weight percent (wt%) 2-hydroxy-2-methylpropiophenone (HMPP) (recited in 2.1 Fabrication of the plastic crystal composite electrolytes (X-PCCE, S-PCCE, and F-PCCE as “2-hydroxy-2-methyl-1-phenyl-1-propanone”) and poly(vinylidene fluoride-co-hexafluoropropylene) (PVdF-HFP) with HFP of six mole percent (mol%) and ETPTA/PVdF-HFP at a ratio of 75/25 weight-by-weight (w/w). 
Ha’s composition is substantially the same as that claimed, except for the wt% of HMPP. However, a skilled artisan would expect the properties of both cured polymer semi-IPNs to be substantially the same. [A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”. MPEP §2144.05.I.
Alternately, as a skilled artisan would understand that the amount of photoinitiator affects processing parameters, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the concentration of HMPP in the composition in order to achieve a sufficiently desirable degree of curing. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickelmann, Yang, and Choi as applied to claim 13 above, and further in view of “Evidence of long-term storage of minority carriers in N+-GaAs/AlGaAs/P-GaAs MIS capacitors” to Cooper (of record).
Regarding claim 25, modified-Eickelmann teaches the limitations of claim 13. Eickelmann teaches that the energy storage layer comprises capacitors in an embodiment, but does not specifically teach that the energy storage layer comprises one or more semiconductor capacitors having the claimed structure. 
Cooper teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the capacitors as semiconductor capacitors comprising 1 aluminum gallium arsenide (AlGaAs) sublayer interleaved with 2 gallium arsenide (GaAs) sublayers, with the AlGaAs layer sandwiched between the two neighboring GaAs layers (Fig. 1), because such a structure is capable of storing electric charge (Abstract, left column of p. 374). The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. Applicant argues that Yang’s components (377), which include a power converter in embodiments, are not one of the layers making up the PV power generation layer. The claim recites an apparatus comprising a converter layer. There is no requirement that the converter layer make up the PV power generating layer. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Eickelmann teaches an element 120 (Fig. 1), that is part of a converter layer of a multi-layer energy apparatus, and may have different forms for integration into the apparatus (¶0048, 0051). Yang teaches that a similar element may be of a particular form, and have the function of converting an output to be suitable for being tied to the grid (¶0042, 0053-0056). The positioning of the output converter of modified-Eickelmann is taken from Eickelmann, not Yang. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726